Citation Nr: 0318616	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1959 to March 1961.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for a psychiatric disability.  In an April 2002 
decision, the Board denied the appeal.

The veteran appealed the April 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Robert V. Chisholm, attorney, to provide 
further representation.  In a December 2002 order, the Court 
granted a December 2002 joint motion from the parties to 
vacate and remand the April 2002 Board decision for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) that redefined 
VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  Thereafter, the case was 
returned to the Board.

In an April 2003 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.


REMAND


Copies of the December 2002 joint motion from the parties, 
the December 2002 Court order, and the April 2003 Board 
letter have been placed in the veteran's claims folder.  
After review of the record and Court instructions, including 
the Joint Motion in which the parties agree that "there is 
no document of record which fully comports with the 
notification requirements of [Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)]," it is the determination of the Board that 
additional development is required.  The regulation enabling 
the Board to correct VCAA defects has been invalidated.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claim.  This 
notice should advise the veteran of the 
evidence he must submit and the evidence 
that VA will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the veteran's 
entitlement to service connection for a 
psychiatric disability.  If a review of 
the claim is made and action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his attorney.  They 
should be provided the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




